Citation Nr: 0703334	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to January 
1974 and from November 1981 to March 1986.  The veteran also 
reported service from July 1978 to November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified before the undersigned at a Travel 
Board hearing in March 2005.  A transcript of that hearing 
has been associated with the claims folder.

The case returns to the Board following a remand to the RO in 
June 2005.  


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

The Board's June 2005 remand instructed the RO to secure a VA 
cardiovascular examination to determine the nature and 
etiology of the veteran's hypertension.  Review of the 
veteran's claims folder reveals that the veteran was afforded 
an gastroenterology examination in November 2005 rather than 
the cardiovascular examination specified in the Board's June 
2005 remand.  A statement from the veteran's representative 
dated in August 2006 notes this discrepancy and requests a 
remand.  Thus, pursuant to Stegall, the case must be remanded 
again for compliance with the instructions from the June 2005 
Board remand.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1. The RO should contact the VAMC in 
Miami, Florida and the VA outpatient 
clinic in Key West, Florida and obtain all 
treatment records for the veteran dated 
from November 2005 to the present.  If no 
such records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should schedule the veteran for 
a cardiovascular examination to determine 
the nature and etiology of the veteran's 
hypertension.  All indicated tests should 
be performed and the examiner should 
review the claims folder, including 
reviewing the records from 1985 showing 
elevated blood pressure readings.  If 
hypertension is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's hypertension was initially 
manifested in service or was otherwise 
related to service.  A complete rationale 
for any opinion offered should be 
included.

3.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



